Case 1:13-cv-00151-JPB-JPM Document 763 Filed 06/27/19 Page 1 of 2 PageID #: 21245



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF WEST VIRGINIA
                                      AT CLARKSBURG

  THE KAY COMPANY, LLC,
  ET AL.,

                          Plaintiffs,

                  v.                                   CIVIL ACTION NO. 1:13-CV-151
                                                       (Honorable John Preston Bailey)
  EQT PRODUCTION COMPANY,
  ET AL.,

                          Defendants.


           RESPONSE OF JOHN FOUT, NANCY FOUT, J & N MANAGEMENT,
         LLC AND J & N MANAGEMENT ENTERPRISES, LLC TO DEFENDANTS’
            MOTION TO EXCLUDE FROM CLASS SETTLEMENT THE FOUT
                    LEASE LITIGATED IN SEPARATION ACTION

                  This day comes John Fout, Nancy Fout, J & N Management, LLC and J & N

  Management Enterprises, LLC by Stephen A. Wickland, their attorney, and move this Court that

  it deny the Defendants’ Motion to Exclude the Fout Lease from the Class Settlement of the above-

  styled litigation.

                  The Fouts move that their lease, being EQT Production lease 300648 be included

  and permit them to benefit from the class action litigation for the following reasons:

                  1.      The settlement signed February 7, 2019, does not exclude the Fout

  settlement.

                  2.      The previous judgment was based upon a misrepresentation of EQT’s

  policies as it relates to deductions.

                  3.      The settlement of February 27, 2019, correctly follows and interprets the

  laws of West Virginia.
Case 1:13-cv-00151-JPB-JPM Document 763 Filed 06/27/19 Page 2 of 2 PageID #: 21246



              An memorandum in support of this “Response” is attached hereto and made part

  hereof.

              Respectfully submitted this 27th day of June, 2019.



                                                    /s/ Stephen A. Wickland
                                                    Stephen A. Wickland (W.Va. Bar No. 4033)
                                                    424 South Holden Street
                                                    Clarksburg, WV 26301
                                                    Phone 304-623-1921, Fax 304-624-7777
                                                    steve@wicklandlaw.com
                                                    Attorney for John Fout, Nancy Fout, J & N
                                                    Management, LLC and J & N Management
                                                    Enterprises, LLC




                                              [2]
